79 F.3d 1167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Patricia A. SMITH, Petitioner,v.DEPARTMENT Of the TREASURY, Respondent.
No. 95-3812.
United States Court of Appeals, Federal Circuit.
March 7, 1996.Rehearing Denied;  Suggestion for Rehearing In Banc Declined.

Before MICHEL, PLAGER, and LOURIE, Circuit Judges.
PER CURIAM.


1
Patricia A. Smith seeks review of a decision of the Merit Systems Protection Board (Board), Docket No. PH-0752-95-0386-I-1, dismissing her appeal for lack of jurisdiction.   We affirm.

DISCUSSION

2
On November 16, 1994, the Department of the Treasury (agency) proposed petitioner's removal, and the agency subsequently issued a notice of removal to Ms. Smith, effective February 17, 1995, for failure to observe designated duty hours.   On February 15, 1995, Smith submitted a letter of resignation to the agency.   By letter dated March 7, 1995, the agency notified Smith that her removal was canceled;  she was allowed to resign effective February 17.


3
Smith shortly thereafter filed an appeal with the Board alleging that she was terminated.   On April 21, 1995, the administrative judge issued an order advising Smith to show cause why her appeal should not be dismissed.   After considering her response the administrative judge issued an initial decision on May 15, 1995, finding that Smith's resignation was voluntary and dismissing the appeal for lack of jurisdiction.   There is substantial evidence in the record to support the decision.   Smith has not met her burden of proving that the Board's decision to dismiss her appeal was arbitrary, capricious, an abuse of discretion, procedurally incorrect, unsupported by substantial evidence, or otherwise not in accordance with law.   See 5 U.S.C. § 7703(c) (1994).

COSTS

4
Each party to bear its own costs.